ORDER

PER CURIAM.
The Blue Springs School District and ITT Hartford Insurance Company appeal from the Labor and Industrial Relations Commission’s final award of workers’ compensation benefits, attorney’s fees, and costs to Linvill Mitchell. Upon review, we have determined the Commission’s decision is supported by competent and substantial evidence in the record. Accordingly, we affirm the final award.
The parties have been provided with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value. Rule 84.16(b).